Citation Nr: 0209150	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  00-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a personality disorder.  
(The issue of entitlement to service connection for an 
acquired psychiatric disorder will the subject of later 
decision.)  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1973 
to December 1977 and from May 1979 to January 1980.  His 
appeal initially came before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), and was remanded in February 2001 for 
procedural reasons.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDING OF FACT

The veteran was treated for an immature personality disorder 
during his second period of active military service.  


CONCLUSION OF LAW

An immature personality disorder is not a disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.303(c) (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he is entitled to service 
connection for the immature personality disorder for which he 
was treated in service.  

Service medical records show that the appellant was seen in 
November 1979 for symptomatology that was diagnosed as severe 
immature personality disorder with mild situational 
disturbance.  A December 1979 medical board report reflects 
that the situational disturbance resolved and recommended 
that the veteran be discharged for unsuitability due to his 
personality disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. 
App. 439 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law and not the evidence is 
dispositive of a claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because the appellant's immature personality disorder noted 
in service is not a disability within the meaning of 
applicable legislation providing veteran's compensation 
benefits, the law is controlling.  Accordingly, the appeal as 
to the issue of entitlement to service connection for an 
immature personality disorder must be denied.  

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA), no undue prejudice to the 
appellant is evident by the disposition of the Board herein, 
as the amended provisions of the Act specifically provide 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
will aid in substantiating the claim.  See VCAA 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.159, 3.326(a)).  For the reasons set forth above, 
the Board has found that there is no reasonable possibility 
that further assistance or development of the claim at the RO 
level would change that determination.  


ORDER

Entitlement to service connection for an immature personality 
disorder is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

